DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17, 19, and 25-29 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,587,712 in view of Wang et al. (US 2016/0142496), hereafter “Wang.” 
Taking claim 16 of the present application and claim 1 of US 10,587,712, the claims may be compared as follows: 

Claim 16 of the present application
Claim 1 of US 10,587,712
16. A communication apparatus comprising: 

one or more hardware processors; and 

one or more memories which store instructions executable by the one or more hardware processors to cause the communication apparatus to perform at least: 

transmitting a request to a proxy apparatus for requesting a proxy processing, the proxy processing being for receiving a message from an external apparatus on behalf of the communication apparatus; 





receiving, from the proxy apparatus, a response to the request;

after receiving the response, communicating with the proxy apparatus a period during which the communication apparatus is able to communicate with the proxy apparatus to receive the message which the proxy apparatus receives from the external apparatus, in a case where the received response indicates that the proxy apparatus is available to execute the proxy processing; and 












receiving the message from the proxy apparatus during the period.
1. A communication apparatus comprising: 

one or more hardware processors; and 

one or more memories which store instructions executable by the one or more hardware processors to cause the communication apparatus to perform at least: 

accepting a request for proxy processing to receive, in place of an another communication apparatus, a message to be transmitted from an external apparatus that is different from the another communication apparatus, 

wherein the request is sent from the another communication apparatus to the communication apparatus; 

in response to the request, transmitting a response to the another communication apparatus 



indicating whether the communication apparatus is capable of performing the proxy processing, and 

obtaining information to identify periods in which the another communication apparatus is communicable; 





synchronizing a time with the another communication apparatus; connecting to the external apparatus; receiving a message from the external apparatus according to the accepted request; and 



transmitting a transmission message, that is associated with the message received from the external apparatus at a time included in a restriction period, to the another communication apparatus at a time not included in the restriction period based on the obtained information, wherein communication by the another communication apparatus is restricted in the restriction period.



As can be seen in the above comparison, claim 1 of US 10,587,712 anticipates much of claim 16 of the present application except that claim 1 of US 10,587,712 recites the claimed subject matter from the perspective of the proxy and not the communication apparatus, as is recited in claim 16. Assuming it is not inherent, it would have been obvious to one of ordinary skill, given the recitation of e.g. transmitting a response (as recited in claim 1 of US 10,587,712) to perform the step of receiving a response (as recited in claim 16 of the present application). It would have been readily understood by one of ordinary skill that transmitting a response would necessarily imply receiving a response. 

Claim 1 of US 10,587,712 also does not explicitly recite that the period is communicated after receiving the claimed response. 	Wang teaches: 	after receiving the response, communicating with the proxy apparatus a period (Wang: 201, 202 of FIG. 2; par 0117 […the proxy demand device 4 sends a proxy demand message to all the devices in the service discovery set and receives proxy demand response messages…], 0123, 0124 […a listening time interval (LTI) of the proxy demand device…]). 	It would have been obvious to one of ordinary skill in the art to indicate a period of communication after first receiving a response indicating proxy functionality is possible. One would be motivated to make the combination to provide the benefit of efficiency; it would be inefficient to communicate a time period for receiving proxy messages without first determining that proxy functionality is possible. One would further be motivated to make the combination because of the substantial similarities between claim 1 and Wang, which both disclose systems for performing proxy functionality on behalf of a requesting device. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Wang could have been implemented within the system of claim 1 with predictable results and a beneficial effect. 

Independent claims 26 and 27 recite comparable subject matter to claim 16 and so the same analysis is applicable. Dependent claims 17, 19, 28, and 29 are rejected at by virtue of dependence upon independent claim 16. 

Response to Arguments
Applicant’s arguments, filed 22 July 2022, have been considered and are persuasive. However, nonstatutory double patenting rejections have been introduced in the present action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454